DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-19 are pending in the instant application. Claims 1-3, 6, 9-11, 14-16 and 19 are amended. Claims 7 and 20 are canceled.

Response to Arguments
Applicant's arguments filed  08/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Sen does not mention changing the force according to a direction of movement toward or away from the device. Sen does not sense the direction of movement. Rather Sen is directed to a determination of a discrete location, such as a location that is proximate to the display device… Thus, while Sen may mention adjusting an intensity when an input device remains at a position or moves to another position, these are discrete measurements of position without the explicit sensing of any movement relative to the device, as recited in the currently amended claims. Simply detecting touch or proximity/location does not show directly sensing movement from which adjustments are made”, Remarks page 10-11.
Examiner respectfully disagrees. Sen discloses that the computing system includes a touch screen that detects touch and proximity and a coil array that provides haptic feedback and detect motion of an input device (stylus) (see para. [0021], para. [0028], para. [0037] and para. [0053]). Moreover, Sen discloses that “a moving stylus 508 including a magnet can induce a current that can be detected in the coils of coil array 504 (e.g., by sensing circuitry in the controller of haptic ASIC 570). The detected currents can be used to determine motion of the input device… the detection of touch (during movement) of the input device by the coil array can be compared with the results of touch detection by a capacitive touch sensing system to verify the position detection” (see para. [0053]).  Sen also discloses that while the input device remains further from the user interface elements, the intensity can be increased, and while the input device moves closer to the user interface elements, the intensity can be decreased (see para. [0046]). Therefore, Sen teaches detecting proximity and moving direction of the input device and adjusting the attracting force (intensity) of the coils  according to the proximity and direction in which the input device moves.
Applicant further argues that “[n]one of the cited references teach or suggest using sensors of the device to detect and determine the movement as now recited in claim 6”, Remarks page 11.  Examiner respectfully disagrees. As explained above Sen teaches that the touch screen senses touch and proximity and the coil array provides haptic feedback and detect motion of an input device (see para. [0021], para. [0028] and para. [0053]-[0054]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sen et al. (US 20200089360 A1, hereinafter Sen).

Regarding Claim 1, Sen teaches an interface system (see Fig. 1, para. [0021] and para. [0028]. FIG. 2 illustrates a block diagram of an example computing system 200 that can receive input from an input device, such as an active stylus. Computing system 200 can include an integrated touch screen 220 to display images and to detect touch and/or proximity (e.g., hover) events from an object (e.g., finger 203 or active or passive stylus 205) at or proximate to the surface of the touch screen 220), comprising: 
one or more processors (see Fig. 1, para. [0021] and para. [0028]-[0029]. Computing system 200 can include one or more processors, which can execute software or firmware implementing various functions. Computing system 200 can also include a host processor 228 coupled to the touch ASIC 201, and can receive outputs from touch ASIC 201 (e.g., from touch processor 202 via a communication bus, such as an serial peripheral interface (SPI) bus, for example) and perform actions based on the outputs); and 
a memory communicably coupled to the one or more processors and storing: an activation module including instructions that, when executed by the one or more processors, cause the one or more processors to (see Fig. 1, para. [0021], para. [0028]-[0029] and para. [0031]. Host processor 228 can also be connected to program storage 232 and display ASIC 216. Host processor 228 can, for example, communicate with display ASIC 216 to generate an image on touch screen 220, such as an image of a user interface (UI), and can use touch ASIC 201 (including touch processor 202 and touch controller 206) to detect a touch on or near touch screen 220, such as a touch input to the displayed UI. The touch input can be used by computer programs stored in program storage 232 to perform actions. Host processor 228 can also be connected to haptic ASIC 270 to drive coil array 280 to provide haptic feedback and/or to sense coil array 280 to detect motion of the input device. In some examples, the driving of coil array 280 can be dependent on the image on the touch screen (e.g., the UI) and/or the position of the input device. Note that one or more of the functions described herein can be performed by firmware stored in memory and executed by the touch processor in touch ASIC 201, a processor in display ASIC 216 or haptic ASIC 270, or stored in program storage and executed by host processor 228): 
identify an interactive location within an interface according to a current state of the interface (see Figs. 6-7, para. [0046]-[0047]. A user interface could include display of media playback controls in a user interface displayed on touch screen 600. The media playback controls can include a play button 602, a pause button 604, a rewind button 606 and a fast-forward button 608. In some examples, a push or pull force can be generated over the media controls (e.g., over some or all of the play button 602, a pause button 604, a rewind button 606 and a fast-forward button 608s) and not be generated elsewhere on the display. For example, corresponding coils 610A-D corresponding to the media playback control user interface elements can each be driven (e.g., with the same current, or different currents) and the remaining coils corresponding to other regions of the user interface can be un-driven. This haptic feedback (push and/or pull) can indicate to the user where there are user-interactive controls and where there are not user-interactive controls. In some examples (as illustrated in FIG. 6), the play button 602 of the media playback controls can have one direction of force (e.g., a pull force indicated by downward force arrows) and the pause button 604 of the media playback controls can have a different (e.g., opposite) direction of force (e.g., a push force indicated by upward force arrows). In such examples, the direction of the haptic feedback can be indicative of the functionality of the user interface element (or can be used more simply to differentiate between different types of elements). In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, the coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements);
 correlate the interactive location with attracting elements within a device displaying the interface (see Figs. 5A-7, a coil array 704/504 including coils 706A-706B/506 within host device 702/502, para. [0039] and para. [0046]-[0047]. In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, the coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements), 
activate at least one corresponding element of the attracting elements to attract an interface element associated with a user to the interactive location (see Figs. 5A-7 (activate at least a coil 506C/coils 610A-D/706B to attract stylus 508 (interface element) associated with a location corresponding to a button or character, para. [0045]-[0047] and para. [0051]-[0052]. The system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, corresponding coils 610A-D corresponding to the media playback control user interface elements can each be driven (e.g., with the same current, or different currents) and the remaining coils corresponding to other regions of the user interface can be un-driven. This haptic feedback (push and/or pull) can indicate to the user where there are user-interactive controls and where there are not user-interactive controls. With respect to figure 7, coils 706B corresponding to character 710 can be activated to guide the pen through the five strokes to form character 710 (start and end of the strokes indicated numerically from 1-10 in FIG. 7). In some examples, the coils can be activated in a sequence to generate haptic feedback to guide the input device to make the strokes corresponding to character 710. The sequence of the haptic feedback can be based on location (the sequence of driving coils can be triggered based on the position of the input device) and/or the intensity of haptic feedback can be based on the position of the input device relative to a character);
sense a proximity and a direction of movement of the interface element relative to the device (see Fig. 5B, para. [0021], para. [0028],  para. [0037], para. [0039], para. [0045]-[0046] para. [0053]-[0054] and para. [0063]. Computing system 200 can include an integrated touch screen 220 to display images and to detect touch and/or proximity (e.g., hover) events from an object (e.g., finger 203 or active or passive stylus 205) at or proximate to the surface of the touch screen 220. The capacitive coupling between the stylus and the one or more touch nodes can vary based on the proximity of stylus to the one or more touch nodes. Input behavior can be different depending on which end of the stylus is contacting or proximate to the touch screen. Currents measured by the coil array can be used along with touch location information from the capacitive touch sensing system to estimate a tilt of the stylus (or verify a tilt of the stylus computed using the capacitive touch sensing system). An offset 1012 can be measured between the first location 1008 of the input device (e.g., indicated by the capacitive touch system) and the second location 1010 of the input device (e.g., indicated by the magnetic field interactions between the magnet and the coil array while the input device is moving). The offset 1012 in position between the first location 1008 and the second location 1010 can be used to estimate the tilt (e.g., angle theta relative to the host device 1002) of the input device. Haptic feedback can be provided to user as push and/or pull forces. In order to generate magnetic fields corresponding to the user interface, the system may drive coils based on the contents of the user interface, the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, the coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements. In some examples, while the input device remains further from the user interface elements, the intensity can be increased (or decreased), and while the input device moves closer to the user interface elements, the intensity can be decreased (or increased)); and
selectively adjust the attraction force of the at least one corresponding element by modifying the attraction force according to the proximity and the direction in which the interface element is moving in relation to the device (see para. [0046]-[0048]. In some examples, a magnetic field gradient can be created or the intensity of the magnetic field adjusted. In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. In some examples, while the input device remains further from the user interface elements, the intensity can be increased (or decreased), and while the input device moves closer to the user interface elements, the intensity can be decreased (or increased)), 
wherein modifying the attraction force includes i) reducing the attraction force when the interface element is moving toward and is proximate to the device (see para. [0046]. The haptic feedback (push and/or pull) can indicate to the user where there are user-interactive controls and where there are not user-interactive controls. In some examples, a magnetic field gradient can be created or the intensity of the magnetic field adjusted. In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, the coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements. In some examples, while the input device moves closer to the user interface elements, the intensity can be decreased) and 
ii) increasing the attraction force when the interface element is moving away from the device (see para. [0046]. The haptic feedback (push and/or pull) can indicate to the user where there are user-interactive controls and where there are not user-interactive controls. In some examples, a magnetic field gradient can be created or the intensity of the magnetic field adjusted. In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, the coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements. In some examples, while the input device remains further from the user interface elements, the intensity can be increased).

Regarding Claim 2, Sen teaches the interface system of claim 1.
Sen further teaches wherein the activation module includes instructions (see Fig. 1, para. [0021], para. [0028]-[0029] and para. [0031]. Note that one or more of the functions described herein can be performed by firmware stored in memory and executed by the touch processor in touch ASIC 201, a processor in display ASIC 216 or haptic ASIC 270, or stored in program storage and executed by host processor 228) to correlate the interactive location with the attracting elements including instructions to determine a location within the display of the interactive location relative to the attracting elements and selecting the at least one corresponding element according to the location (see Fig. 6 and para. [0046]. In some examples, the coils can be driven based on the user interface on the display. For example, the pull force may be generated over user interface elements (e.g., buttons, sliders, scroll-wheels, etc.) to indicate the presence and/or functionality and/or state of the user interface object. Coils corresponding to other parts of the user interface may remain un-driven. FIG. 6 illustrates an example of haptic feedback based on a user interface on the display according to examples of the disclosure. For example, a user interface could include display of media playback controls in a user interface displayed on touch screen 600. The media playback controls can include a play button 602, a pause button 604, a rewind button 606 and a fast-forward button 608. In some examples, a push or pull force can be generated over the media controls (e.g., over some or all of the play button 602, a pause button 604, a rewind button 606 and a fast-forward button 608s) and not be generated elsewhere on the display. For example, corresponding coils 610A-D corresponding to the media playback control user interface elements can each be driven (e.g., with the same current, or different currents) and the remaining coils corresponding to other regions of the user interface can be un-driven. This haptic feedback (push and/or pull) can indicate to the user where there are user-interactive controls and where there are not user-interactive controls. In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, the coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements).

Regarding Claim 3, Sen teaches the interface system of claim 1, wherein the attracting elements are arranged in a grid within the device (see Fig. 5A and para. [0039]. Array of coils 504 can be disposed within a housing of device 502 (e.g., beneath a touch screen)), and wherein the activation module includes instructions to (see Fig. 1, para. [0021], para. [0028]-[0029] and para. [0031]. Note that one or more of the functions described herein can be performed by firmware stored in memory and executed by the touch processor in touch ASIC 201, a processor in display ASIC 216 or haptic ASIC 270, or stored in program storage and executed by host processor 228) identify the interactive location including instructions to determine placement of features within the interface with which a user interacts to provide inputs to the device (see Fig. 6 and para. [0046]-[0048]. In some examples, the coils can be driven based on the user interface on the display. For example, the pull force may be generated over user interface elements (e.g., buttons, sliders, scroll-wheels, etc.) to indicate the presence and/or functionality and/or state of the user interface object. Coils corresponding to other parts of the user interface may remain un-driven. FIG. 6 illustrates an example of haptic feedback based on a user interface on the display according to examples of the disclosure. For example, a user interface could include display of media playback controls in a user interface displayed on touch screen 600. The media playback controls can include a play button 602, a pause button 604, a rewind button 606 and a fast-forward button 608. In some examples, a push or pull force can be generated over the media controls (e.g., over some or all of the play button 602, a pause button 604, a rewind button 606 and a fast-forward button 608s) and not be generated elsewhere on the display. For example, corresponding coils 610A-D corresponding to the media playback control user interface elements can each be driven (e.g., with the same current, or different currents) and the remaining coils corresponding to other regions of the user interface can be un-driven. This haptic feedback (push and/or pull) can indicate to the user where there are user-interactive controls and where there are not user-interactive controls. In some examples (as illustrated in FIG. 6), the play button 602 of the media playback controls can have one direction of force (e.g., a pull force indicated by downward force arrows) and the pause button 604 of the media playback controls can have a different (e.g., opposite) direction of force (e.g., a push force indicated by upward force arrows). In such examples, the direction of the haptic feedback can be indicative of the functionality of the user interface element (or can be used more simply to differentiate between different types of elements). In some examples, a magnetic field gradient can be created or the intensity of the magnetic field adjusted. For example, the media playback controls can include a fast forward button 608 and/or rewind button 606. These buttons can be differentiated by a magnetic field gradient that pulls directionally forward (rightward in the illustration) or backward (leftward in the illustration) to indicate the corresponding functionality of the control. For example, coils 610C corresponding to rewind button 606 can be driven to generate a magnetic field gradient pulling in a reverse (leftward) direction and coils 610D corresponding to fast-forward button 608 can be driven to generate a magnetic field gradient pulling in a forward (rightward) direction. In some instances, the speed of fast-forwarding or rewinding can be reflected in the intensity of the field (or gradient). For example, fast-warding at 2x speed may have a first (e.g., lower) intensity and 4x speed may have a second (e.g., higher) intensity. For example, the driving parameters for the coils may change based on the state of the user interface elements. For example, the intensity of the driving current may be varied depending on the state of the fast-forward and rewind buttons. In some examples, the pause button and play button intensity or direction of current may change depending on the state of the user interface. For example, while media is playing the pause button may have a pull force (and/or a stronger intensity) and the play button a push force (and/or a weaker intensity), whereas while media is paused the play button may have pull force (and/or a stronger intensity) and the pause button a push force (and/or a weaker intensity)).

Regarding Claim 4, Sen teaches the interface system of claim 1.
Sen further teaches wherein the activation module includes instructions (see Fig. 1, para. [0021], para. [0028]-[0029] and para. [0031]. Note that one or more of the functions described herein can be performed by firmware stored in memory and executed by the touch processor in touch ASIC 201, a processor in display ASIC 216 or haptic ASIC 270, or stored in program storage and executed by host processor 228) to identify the interactive location including instructions to acquire the current state from the interface when the interface updates to adapt which of the attracting elements are active (see Figs. 6-8 and para. [0046]-[0052]. The coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements. For example, the driving parameters for the coils may change based on the state of the user interface elements. Although media playback controls are described as an exemplary user interface including controls, it should be understood that the push force, pull force and/or lateral forces can be implemented for other user interface controls. For example, magnetic fields can be generated for navigation buttons in the user interface (e.g., forward and/or backward buttons in menus, such as in a mail or messaging application). In some examples, the directionality of the magnetic fields can be used to indicate different functionality or the type of functionality of the navigation buttons. In addition, guidance can be provided to assist a user draw straight lines or other shapes (e.g., circles, ellipses, rectangles, etc.) or pictures or logos, etc. that are displayed on the touch screen. FIG. 8 illustrates an example of haptic feedback based on a user interface including a virtual keyboard according to examples of the disclosure. For example, touch screen 800 can include a virtual keyboard 802. While providing input to virtual keyboard 802 using input device 804, for example, the input device can be guided to provide predictive text input. For example, the input device can be pulled toward more commonly used letters in a sequence of letters (e.g., those with high probability of being the intended input) or pushed away from less likely letters (e.g., those with a lower probability of being the intended input). When multiple options are available, the input device may be forced in the direction of the most likely input or in a direction shared by the multiple options. In some examples, the intensity can be a function of the probability of the next input (and therefore also may be based on the string of input characters or previous locations at which virtual keys are actuated). Additionally, moving the input device toward a given character may update the probabilities for the intended input and thereby change which coils are driven and the direction or intensity of the current).

Regarding Claim 5, Sen teaches the interface system of claim 1.
Sen further teaches wherein the activation module includes instructions (see Fig. 1, para. [0021], para. [0028]-[0029] and para. [0031]. Note that one or more of the functions described herein can be performed by firmware stored in memory and executed by the touch processor in touch ASIC 201, a processor in display ASIC 216 or haptic ASIC 270, or stored in program storage and executed by host processor 228)  to 
activate the at least one corresponding element including instructions to cause the at least one corresponding element to generate an electromagnetic field to attract the interface element (see para. [0039]-[042], para. [0045]-[0046], para. [0052] Driving the one or more coils in the array can generate interactions between the magnetic field(s) generated by the coils and the magnet in an input device that can result in haptic feedback to a user (e.g., a normal pull-force). The coils may be driven to provide pull, push or lateral forces when interacting with displayed user interface control elements (e.g., as illustrated in FIG. 6), to guide an input device in tracing a character (e.g., as illustrated in FIG. 7), or to guide an input device in text entry in a virtual keyboard (e.g., as illustrated in FIG. 8). The direction and magnitude of the current on each coil can be independently controlled to generate the magnetic field(s) (e.g., by the controller in haptic ASIC 570). As illustrated in figure 5B The magnetic fields generated by coils 506A-506F can interact with magnet 510 in stylus 508 to cause push or pull forces. In some examples, a magnetic field gradient can be created or the intensity of the magnetic field adjusted. Figure 6 illustrates media playback controls that include different buttons (602, 604, 606, 608). The play button 602 of the media playback controls can have one direction of force (e.g., a pull force indicated by downward force arrows). While a fast forward button 608 and/or rewind button 606 can be differentiated by a magnetic field gradient that pulls directionally forward (rightward in the illustration) or backward (leftward in the illustration) to indicate the corresponding functionality of the control. For example, coils 610C corresponding to rewind button 606 can be driven to generate a magnetic field gradient pulling in a reverse (leftward) direction and coils 610D corresponding to fast-forward button 608 can be driven to generate a magnetic field gradient pulling in a forward (rightward) direction. In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements), and 
wherein the attracting elements are electromagnets (see para. [0004], para. [0017], para. [0026] and para. [0057]. The inductive coils can be driven to generate a magnetic field (or one or more magnetic fields) that can exert a force on the input device to provide haptic feedback (electromagnets)) and the interface element is formed of a magnetically responsive material (see para. [0004], para. [0039]. The stylus 508 can include a permanent magnet 510 proximate to the tip of stylus 508. Placement of magnet 510 near the tip of stylus 508 can improve the inductive coupling between magnet 510 and coils 506 in the array of coils 504 (as the magnetic field can be a function of the distance between the magnet and the coils)).

Regarding Claim 6, Sen teaches the interface system of claim 1.
Sen further teaches wherein sensing the direction of movement includes using one or more sensors of the device to detect the interface element and determine the direction of the movement (see Fig. 5B, para. [0021], para. [0028], para. [0037], para. [0039], para. [0045]-[0046] para. [0053]-[0054] and para. [0063]. Computing system 200 can include an integrated touch screen 220 to display images and to detect touch and/or proximity (e.g., hover) events from an object (e.g., finger 203 or active or passive stylus 205) at or proximate to the surface of the touch screen 220. The capacitive coupling between the stylus and the one or more touch nodes can vary based on the proximity of stylus to the one or more touch nodes. A moving stylus 508 including a magnet can induce a current that can be detected in the coils of coil array 504 (e.g., by sensing circuitry in the controller of haptic ASIC 570). The detected currents can be used to determine motion of the input device. These motions could be used in place of or in addition to touch detected of the stylus by the capacitive touch sensing system. In some examples, the detection of touch (during movement) of the input device by the coil array can be compared with the results of touch detection by a capacitive touch sensing system to verify the position detection. In some examples, the currents measured by the coil array can be used along with touch location information from the capacitive touch sensing system to estimate a tilt of the stylus (or verify a tilt of the stylus computed using the capacitive touch sensing system). An offset 1012 can be measured between the first location 1008 of the input device (e.g., indicated by the capacitive touch system) and the second location 1010 of the input device (e.g., indicated by the magnetic field interactions between the magnet and the coil array while the input device is moving). The offset 1012 in position between the first location 1008 and the second location 1010 can be used to estimate the tilt (e.g., angle theta relative to the host device 1002) of the input device. Haptic feedback can be provided to user as push and/or pull forces. In some examples, while the input device remains further from the user interface elements, the intensity can be increased (or decreased), and while the input device moves closer to the user interface elements, the intensity can be decreased (or increased)).

Regarding Claim 8, Sen teaches the interface system of claim 6.
Sen further teaches wherein the activation module includes instructions (see Fig. 1, para. [0021], para. [0028]-[0029] and para. [0031]. Note that one or more of the functions described herein can be performed by firmware stored in memory and executed by the touch processor in touch ASIC 201, a processor in display ASIC 216 or haptic ASIC 270, or stored in program storage and executed by host processor 228) to sense the proximity including instructions to determine a direction of movement toward or away from the device (see Fig. 5B, Fig.8, Fig. 10 para. [0021] and para. [0046]-[0047] and para. [0053]. Computing system 200 can include an integrated touch screen 220 to display images and to detect touch and/or proximity (e.g., hover) events from an object (e.g. active or passive stylus 205) at or proximate to the surface of the touch screen 220. In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. In some examples, while the input device remains further (direction of the stylus is away from the device) from the user interface elements, the intensity can be increased (or decreased), and while the input device moves closer (direction of the stylus movement is toward the device) to the user interface elements, the intensity can be decreased (or increased). The coil array itself can be used for touch detection or to augment touch detection. For example, a moving stylus 508 including a magnet can induce a current that can be detected in the coils of coil array 504 (e.g., by sensing circuitry in the controller of haptic ASIC 570). The detected currents can be used to determine motion of the input device. These motions could be used in place of or in addition to touch detected of the stylus by the capacitive touch sensing system. In some examples, the detection of touch (during movement) of the input device by the coil array can be compared with the results of touch detection by a capacitive touch sensing system to verify the position detection. In some examples, the currents measured by the coil array can be used along with touch location information from the capacitive touch sensing system to estimate a tilt of the stylus (or verify a tilt of the stylus computed using the capacitive touch sensing system)).

Regarding Claim 9, Sen teaches a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to (see Fig. 1, para. [0021], para. [0028]-[0029] and para. [0031]. Host processor 228 can also be connected to program storage 232 and display ASIC 216. Host processor 228 can, for example, communicate with display ASIC 216 to generate an image on touch screen 220, such as an image of a user interface (UI), and can use touch ASIC 201 (including touch processor 202 and touch controller 206) to detect a touch on or near touch screen 220, such as a touch input to the displayed UI. The touch input can be used by computer programs stored in program storage 232 to perform actions. Host processor 228 can also be connected to haptic ASIC 270 to drive coil array 280 to provide haptic feedback and/or to sense coil array 280 to detect motion of the input device. In some examples, the driving of coil array 280 can be dependent on the image on the touch screen (e.g., the UI) and/or the position of the input device. Note that one or more of the functions described herein can be performed by firmware stored in memory and executed by the touch processor in touch ASIC 201, a processor in display ASIC 216 or haptic ASIC 270, or stored in program storage and executed by host processor 228): 
identify an interactive location within an interface according to a current state of the interface (see Figs. 6-7, para. [0046]-[0047]. A user interface could include display of media playback controls in a user interface displayed on touch screen 600. The media playback controls can include a play button 602, a pause button 604, a rewind button 606 and a fast-forward button 608. In some examples, a push or pull force can be generated over the media controls (e.g., over some or all of the play button 602, a pause button 604, a rewind button 606 and a fast-forward button 608s) and not be generated elsewhere on the display. For example, corresponding coils 610A-D corresponding to the media playback control user interface elements can each be driven (e.g., with the same current, or different currents) and the remaining coils corresponding to other regions of the user interface can be un-driven. This haptic feedback (push and/or pull) can indicate to the user where there are user-interactive controls and where there are not user-interactive controls. In some examples (as illustrated in FIG. 6), the play button 602 of the media playback controls can have one direction of force (e.g., a pull force indicated by downward force arrows) and the pause button 604 of the media playback controls can have a different (e.g., opposite) direction of force (e.g., a push force indicated by upward force arrows). In such examples, the direction of the haptic feedback can be indicative of the functionality of the user interface element (or can be used more simply to differentiate between different types of elements). In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, the coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements); 
correlate the interactive location with attracting elements within a device displaying the interface (see Figs. 5A-7, a coil array 704/504 including coils 706A-706B/506 within host device 702/502, para. [0039] and para. [0046]-[0047]. In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, the coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements); 
activate at least one corresponding element of the attracting elements to attract an interface element associated with a user to the interactive location (see Figs. 5A-7 (activate at least a coil 506C/coils 610A-D/706B to attract stylus 508 (interface element) associated with a location corresponding to a button or character, para. [0045]-[0047] and para. [0051]-[0052]. The system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, corresponding coils 610A-D corresponding to the media playback control user interface elements can each be driven (e.g., with the same current, or different currents) and the remaining coils corresponding to other regions of the user interface can be un-driven. This haptic feedback (push and/or pull) can indicate to the user where there are user-interactive controls and where there are not user-interactive controls. With respect to figure 7, coils 706B corresponding to character 710 can be activated to guide the pen through the five strokes to form character 710 (start and end of the strokes indicated numerically from 1-10 in FIG. 7). In some examples, the coils can be activated in a sequence to generate haptic feedback to guide the input device to make the strokes corresponding to character 710. The sequence of the haptic feedback can be based on location (the sequence of driving coils can be triggered based on the position of the input device) and/or the intensity of haptic feedback can be based on the position of the input device relative to a character); and 
sense a proximity and a direction of movement of the interface element relative to the device (see Fig. 5B, para. [0021], para. [0028],  para. [0037], para. [0039], para. [0045]-[0046] para. [0053]-[0054] and para. [0063]. Computing system 200 can include an integrated touch screen 220 to display images and to detect touch and/or proximity (e.g., hover) events from an object (e.g., finger 203 or active or passive stylus 205) at or proximate to the surface of the touch screen 220. The capacitive coupling between the stylus and the one or more touch nodes can vary based on the proximity of stylus to the one or more touch nodes. Input behavior can be different depending on which end of the stylus is contacting or proximate to the touch screen. Currents measured by the coil array can be used along with touch location information from the capacitive touch sensing system to estimate a tilt of the stylus (or verify a tilt of the stylus computed using the capacitive touch sensing system). An offset 1012 can be measured between the first location 1008 of the input device (e.g., indicated by the capacitive touch system) and the second location 1010 of the input device (e.g., indicated by the magnetic field interactions between the magnet and the coil array while the input device is moving). The offset 1012 in position between the first location 1008 and the second location 1010 can be used to estimate the tilt (e.g., angle theta relative to the host device 1002) of the input device. Haptic feedback can be provided to user as push and/or pull forces. In order to generate magnetic fields corresponding to the user interface, the system may drive coils based on the contents of the user interface, the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, the coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements. In some examples, while the input device remains further from the user interface elements, the intensity can be increased (or decreased), and while the input device moves closer to the user interface elements, the intensity can be decreased (or increased)); and
selectively adjust the attraction force of the at least one corresponding element by modifying the attraction force according to the proximity and the direction in which the interface element is moving in relation to the device (see para. [0046]-[0048]. In some examples, a magnetic field gradient can be created or the intensity of the magnetic field adjusted. In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. In some examples, while the input device remains further from the user interface elements, the intensity can be increased (or decreased), and while the input device moves closer to the user interface elements, the intensity can be decreased (or increased)),
 wherein modifying the attraction force includes i) reducing the attraction force when the interface element is moving toward and is proximate to the device (see para. [0046]. The haptic feedback (push and/or pull) can indicate to the user where there are user-interactive controls and where there are not user-interactive controls. In some examples, a magnetic field gradient can be created or the intensity of the magnetic field adjusted. In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, the coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements. In some examples, while the input device moves closer to the user interface elements, the intensity can be decreased) and 
ii) increasing the attraction force when the interface element is moving away from the device (see para. [0046]. The haptic feedback (push and/or pull) can indicate to the user where there are user-interactive controls and where there are not user-interactive controls. In some examples, a magnetic field gradient can be created or the intensity of the magnetic field adjusted. In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, the coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements. In some examples, while the input device remains further from the user interface elements, the intensity can be increased).

Regarding Claim 10, Sen teaches the non-transitory computer-readable medium of claim 9.
Sen further teaches wherein the instructions (see Fig. 1, para. [0021], para. [0028]-[0029] and para. [0031]. Note that one or more of the functions described herein can be performed by firmware stored in memory and executed by the touch processor in touch ASIC 201, a processor in display ASIC 216 or haptic ASIC 270, or stored in program storage and executed by host processor 228) to correlate the interactive location with the attracting elements include instructions to determine a location within the display of the interactive location relative to the attracting elements and selecting the at least one corresponding element according to the location (see Fig. 6 and para. [0046]. In some examples, the coils can be driven based on the user interface on the display. For example, the pull force may be generated over user interface elements (e.g., buttons, sliders, scroll-wheels, etc.) to indicate the presence and/or functionality and/or state of the user interface object. Coils corresponding to other parts of the user interface may remain un-driven. FIG. 6 illustrates an example of haptic feedback based on a user interface on the display according to examples of the disclosure. For example, a user interface could include display of media playback controls in a user interface displayed on touch screen 600. The media playback controls can include a play button 602, a pause button 604, a rewind button 606 and a fast-forward button 608. In some examples, a push or pull force can be generated over the media controls (e.g., over some or all of the play button 602, a pause button 604, a rewind button 606 and a fast-forward button 608s) and not be generated elsewhere on the display. For example, corresponding coils 610A-D corresponding to the media playback control user interface elements can each be driven (e.g., with the same current, or different currents) and the remaining coils corresponding to other regions of the user interface can be un-driven. This haptic feedback (push and/or pull) can indicate to the user where there are user-interactive controls and where there are not user-interactive controls. In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, the coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements).

Regarding Claim 11, Sen teaches the non-transitory computer-readable medium of claim 9.
Sen further teaches wherein the attracting elements are arranged in a grid within the device (see Fig. 5A and para. [0039]. Array of coils 504 can be disposed within a housing of device 502 (e.g., beneath a touch screen)), and 
wherein the instructions (see Fig. 1, para. [0021], para. [0028]-[0029] and para. [0031]. Note that one or more of the functions described herein can be performed by firmware stored in memory and executed by the touch processor in touch ASIC 201, a processor in display ASIC 216 or haptic ASIC 270, or stored in program storage and executed by host processor 228) to identify the interactive location include instructions to determine placement of features within the interface with which a user interacts to provide inputs to the device (see Fig. 6 and para. [0046]-[0048]. In some examples, the coils can be driven based on the user interface on the display. For example, the pull force may be generated over user interface elements (e.g., buttons, sliders, scroll-wheels, etc.) to indicate the presence and/or functionality and/or state of the user interface object. Coils corresponding to other parts of the user interface may remain un-driven. FIG. 6 illustrates an example of haptic feedback based on a user interface on the display according to examples of the disclosure. For example, a user interface could include display of media playback controls in a user interface displayed on touch screen 600. The media playback controls can include a play button 602, a pause button 604, a rewind button 606 and a fast-forward button 608. In some examples, a push or pull force can be generated over the media controls (e.g., over some or all of the play button 602, a pause button 604, a rewind button 606 and a fast-forward button 608s) and not be generated elsewhere on the display. For example, corresponding coils 610A-D corresponding to the media playback control user interface elements can each be driven (e.g., with the same current, or different currents) and the remaining coils corresponding to other regions of the user interface can be un-driven. This haptic feedback (push and/or pull) can indicate to the user where there are user-interactive controls and where there are not user-interactive controls. In some examples (as illustrated in FIG. 6), the play button 602 of the media playback controls can have one direction of force (e.g., a pull force indicated by downward force arrows) and the pause button 604 of the media playback controls can have a different (e.g., opposite) direction of force (e.g., a push force indicated by upward force arrows). In such examples, the direction of the haptic feedback can be indicative of the functionality of the user interface element (or can be used more simply to differentiate between different types of elements). In some examples, a magnetic field gradient can be created or the intensity of the magnetic field adjusted. For example, the media playback controls can include a fast forward button 608 and/or rewind button 606. These buttons can be differentiated by a magnetic field gradient that pulls directionally forward (rightward in the illustration) or backward (leftward in the illustration) to indicate the corresponding functionality of the control. For example, coils 610C corresponding to rewind button 606 can be driven to generate a magnetic field gradient pulling in a reverse (leftward) direction and coils 610D corresponding to fast-forward button 608 can be driven to generate a magnetic field gradient pulling in a forward (rightward) direction. In some instances, the speed of fast-forwarding or rewinding can be reflected in the intensity of the field (or gradient). For example, fast-warding at 2x speed may have a first (e.g., lower) intensity and 4x speed may have a second (e.g., higher) intensity. For example, the driving parameters for the coils may change based on the state of the user interface elements. For example, the intensity of the driving current may be varied depending on the state of the fast-forward and rewind buttons. In some examples, the pause button and play button intensity or direction of current may change depending on the state of the user interface. For example, while media is playing the pause button may have a pull force (and/or a stronger intensity) and the play button a push force (and/or a weaker intensity), whereas while media is paused the play button may have pull force (and/or a stronger intensity) and the pause button a push force (and/or a weaker intensity)).

Regarding Claim 12, Sen teaches the non-transitory computer-readable medium of claim 9.
Sen further teaches wherein the instructions (see Fig. 1, para. [0021], para. [0028]-[0029] and para. [0031]. Note that one or more of the functions described herein can be performed by firmware stored in memory and executed by the touch processor in touch ASIC 201, a processor in display ASIC 216 or haptic ASIC 270, or stored in program storage and executed by host processor 228) to identify the interactive location include instructions to acquire the current state from the interface when the interface updates to adapt which of the attracting elements are active (see Figs. 6-8 and para. [0046]-[0052]. The coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements. For example, the driving parameters for the coils may change based on the state of the user interface elements. Although media playback controls are described as an exemplary user interface including controls, it should be understood that the push force, pull force and/or lateral forces can be implemented for other user interface controls. For example, magnetic fields can be generated for navigation buttons in the user interface (e.g., forward and/or backward buttons in menus, such as in a mail or messaging application). In some examples, the directionality of the magnetic fields can be used to indicate different functionality or the type of functionality of the navigation buttons. In addition, guidance can be provided to assist a user draw straight lines or other shapes (e.g., circles, ellipses, rectangles, etc.) or pictures or logos, etc. that are displayed on the touch screen. FIG. 8 illustrates an example of haptic feedback based on a user interface including a virtual keyboard according to examples of the disclosure. For example, touch screen 800 can include a virtual keyboard 802. While providing input to virtual keyboard 802 using input device 804, for example, the input device can be guided to provide predictive text input. For example, the input device can be pulled toward more commonly used letters in a sequence of letters (e.g., those with high probability of being the intended input) or pushed away from less likely letters (e.g., those with a lower probability of being the intended input). When multiple options are available, the input device may be forced in the direction of the most likely input or in a direction shared by the multiple options. In some examples, the intensity can be a function of the probability of the next input (and therefore also may be based on the string of input characters or previous locations at which virtual keys are actuated). Additionally, moving the input device toward a given character may update the probabilities for the intended input and thereby change which coils are driven and the direction or intensity of the current).

Regarding Claim 13, Sen teaches the non-transitory computer-readable medium of claim 9.
Sen further teaches wherein the instructions (see Fig. 1, para. [0021], para. [0028]-[0029] and para. [0031]. Note that one or more of the functions described herein can be performed by firmware stored in memory and executed by the touch processor in touch ASIC 201, a processor in display ASIC 216 or haptic ASIC 270, or stored in program storage and executed by host processor 228) to activate the at least one corresponding element include instructions to cause the at least one corresponding element to generate an electromagnetic field to attract the interface element (see para. [0039]-[042], para. [0045]-[0046], para. [0052] Driving the one or more coils in the array can generate interactions between the magnetic field(s) generated by the coils and the magnet in an input device that can result in haptic feedback to a user (e.g., a normal pull-force). The coils may be driven to provide pull, push or lateral forces when interacting with displayed user interface control elements (e.g., as illustrated in FIG. 6), to guide an input device in tracing a character (e.g., as illustrated in FIG. 7), or to guide an input device in text entry in a virtual keyboard (e.g., as illustrated in FIG. 8). The direction and magnitude of the current on each coil can be independently controlled to generate the magnetic field(s) (e.g., by the controller in haptic ASIC 570). As illustrated in figure 5B The magnetic fields generated by coils 506A-506F can interact with magnet 510 in stylus 508 to cause push or pull forces. In some examples, a magnetic field gradient can be created or the intensity of the magnetic field adjusted. Figure 6 illustrates media playback controls that include different buttons (602, 604, 606, 608). The play button 602 of the media playback controls can have one direction of force (e.g., a pull force indicated by downward force arrows). While a fast forward button 608 and/or rewind button 606 can be differentiated by a magnetic field gradient that pulls directionally forward (rightward in the illustration) or backward (leftward in the illustration) to indicate the corresponding functionality of the control. For example, coils 610C corresponding to rewind button 606 can be driven to generate a magnetic field gradient pulling in a reverse (leftward) direction and coils 610D corresponding to fast-forward button 608 can be driven to generate a magnetic field gradient pulling in a forward (rightward) direction. In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements).

Regarding Claim 14, Sen teaches a method (see para. [0060]. Method), comprising: 
identifying an interactive location within an interface according to a current state of the interface (see Figs. 6-7, Fig. 9, para. [0046]-[0047] and para. [0060]. A user interface could include display of media playback controls in a user interface displayed on touch screen 600. The media playback controls can include a play button 602, a pause button 604, a rewind button 606 and a fast-forward button 608. In some examples, a push or pull force can be generated over the media controls (e.g., over some or all of the play button 602, a pause button 604, a rewind button 606 and a fast-forward button 608s) and not be generated elsewhere on the display. For example, corresponding coils 610A-D corresponding to the media playback control user interface elements can each be driven (e.g., with the same current, or different currents) and the remaining coils corresponding to other regions of the user interface can be un-driven. This haptic feedback (push and/or pull) can indicate to the user where there are user-interactive controls and where there are not user-interactive controls. In some examples (as illustrated in FIG. 6), the play button 602 of the media playback controls can have one direction of force (e.g., a pull force indicated by downward force arrows) and the pause button 604 of the media playback controls can have a different (e.g., opposite) direction of force (e.g., a push force indicated by upward force arrows). In such examples, the direction of the haptic feedback can be indicative of the functionality of the user interface element (or can be used more simply to differentiate between different types of elements). In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, the coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements); 
correlating the interactive location with attracting elements within a device displaying the interface (see Figs. 5A-7, a coil array 704/504 including coils 706A-706B/506 within host device 702/502, para. [0039], para. [0046]-[0047] and para. [0060]. In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, the coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements); 
activating at least one corresponding element of the attracting elements to attract an interface element associated with a user to the interactive location (see Figs. 5A-7 (activate at least a coil 506C/coils 610A-D/706B to attract stylus 508 (interface element) associated with a location corresponding to a button or character, para. [0045]-[0047], para. [0051]-[0052] and para. [0060]. The system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, corresponding coils 610A-D corresponding to the media playback control user interface elements can each be driven (e.g., with the same current, or different currents) and the remaining coils corresponding to other regions of the user interface can be un-driven. This haptic feedback (push and/or pull) can indicate to the user where there are user-interactive controls and where there are not user-interactive controls. With respect to figure 7, coils 706B corresponding to character 710 can be activated to guide the pen through the five strokes to form character 710 (start and end of the strokes indicated numerically from 1-10 in FIG. 7). In some examples, the coils can be activated in a sequence to generate haptic feedback to guide the input device to make the strokes corresponding to character 710. The sequence of the haptic feedback can be based on location (the sequence of driving coils can be triggered based on the position of the input device) and/or the intensity of haptic feedback can be based on the position of the input device relative to a character); and 
sensing a proximity and a direction of movement of the interface element relative to the device (see Fig. 5B, para. [0021], para. [0028], para. [0037], para. [0039], para. [0045]-[0046] para. [0053]-[0054] and para. [0063]. Computing system 200 can include an integrated touch screen 220 to display images and to detect touch and/or proximity (e.g., hover) events from an object (e.g., finger 203 or active or passive stylus 205) at or proximate to the surface of the touch screen 220. The capacitive coupling between the stylus and the one or more touch nodes can vary based on the proximity of stylus to the one or more touch nodes. Input behavior can be different depending on which end of the stylus is contacting or proximate to the touch screen. Currents measured by the coil array can be used along with touch location information from the capacitive touch sensing system to estimate a tilt of the stylus (or verify a tilt of the stylus computed using the capacitive touch sensing system). An offset 1012 can be measured between the first location 1008 of the input device (e.g., indicated by the capacitive touch system) and the second location 1010 of the input device (e.g., indicated by the magnetic field interactions between the magnet and the coil array while the input device is moving). The offset 1012 in position between the first location 1008 and the second location 1010 can be used to estimate the tilt (e.g., angle theta relative to the host device 1002) of the input device. Haptic feedback can be provided to user as push and/or pull forces. In order to generate magnetic fields corresponding to the user interface, the system may drive coils based on the contents of the user interface, the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, the coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements. In some examples, while the input device remains further from the user interface elements, the intensity can be increased (or decreased), and while the input device moves closer to the user interface elements, the intensity can be decreased (or increased)); and
selectively adjusting an attraction force of the at least one corresponding element by modifying the attraction force according to the proximity and the direction in which the interface element is moving in relation to the device (see para. [0046]-[0048]. In some examples, a magnetic field gradient can be created or the intensity of the magnetic field adjusted. In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. In some examples, while the input device remains further from the user interface elements, the intensity can be increased (or decreased), and while the input device moves closer to the user interface elements, the intensity can be decreased (or increased)), 
wherein modifying the attraction force includes i) reducing the attraction force when the interface element is moving toward and is proximate to the device (see para. [0046]. The haptic feedback (push and/or pull) can indicate to the user where there are user-interactive controls and where there are not user-interactive controls. In some examples, a magnetic field gradient can be created or the intensity of the magnetic field adjusted. In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, the coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements. In some examples, while the input device moves closer to the user interface elements, the intensity can be decreased) and 
ii) increasing the attraction force when the interface element is moving away from the device (see para. [0046]. The haptic feedback (push and/or pull) can indicate to the user where there are user-interactive controls and where there are not user-interactive controls. In some examples, a magnetic field gradient can be created or the intensity of the magnetic field adjusted. In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, the coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements. In some examples, while the input device remains further from the user interface elements, the intensity can be increased).

Regarding Claim 15, Sen teaches the method of claim 14.
Sen further teaches wherein correlating the interactive location with the attracting elements includes determining a location within the display of the interactive location relative to the attracting elements and selecting the at least one corresponding element according to the location (see Fig. 6, para. [0046] and para. [0060]. Driving the one or more coils with the one or more signals can comprise driving the one or more coils corresponding to one or more user interface elements in the user interface displayed on the touch screen. In some examples, the coils can be driven based on the user interface on the display. For example, the pull force may be generated over user interface elements (e.g., buttons, sliders, scroll-wheels, etc.) to indicate the presence and/or functionality and/or state of the user interface object. Coils corresponding to other parts of the user interface may remain un-driven. FIG. 6 illustrates an example of haptic feedback based on a user interface on the display according to examples of the disclosure. For example, a user interface could include display of media playback controls in a user interface displayed on touch screen 600. The media playback controls can include a play button 602, a pause button 604, a rewind button 606 and a fast-forward button 608. In some examples, a push or pull force can be generated over the media controls (e.g., over some or all of the play button 602, a pause button 604, a rewind button 606 and a fast-forward button 608s) and not be generated elsewhere on the display. For example, corresponding coils 610A-D corresponding to the media playback control user interface elements can each be driven (e.g., with the same current, or different currents) and the remaining coils corresponding to other regions of the user interface can be un-driven. This haptic feedback (push and/or pull) can indicate to the user where there are user-interactive controls and where there are not user-interactive controls. In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements. For example, the coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements).

Regarding Claim 16, Sen teaches the method of claim 14.
Sen further teaches, wherein the attracting elements are arranged in a grid (see Fig. 5A and para. [0039]. Array of coils 504 can be disposed within a housing of device 502 (e.g., beneath a touch screen)) within the device, and wherein identifying the interactive location includes determining placement of features within the interface with which a user interacts to provide inputs to the device (see Fig. 6, para. [0046]-[0047] and para. [0060]. In some examples, the coils can be driven based on the user interface on the display. For example, the pull force may be generated over user interface elements (e.g., buttons, sliders, scroll-wheels, etc.) to indicate the presence and/or functionality and/or state of the user interface object. Coils corresponding to other parts of the user interface may remain un-driven. FIG. 6 illustrates an example of haptic feedback based on a user interface on the display according to examples of the disclosure. For example, a user interface could include display of media playback controls in a user interface displayed on touch screen 600. The media playback controls can include a play button 602, a pause button 604, a rewind button 606 and a fast-forward button 608. In some examples, a push or pull force can be generated over the media controls (e.g., over some or all of the play button 602, a pause button 604, a rewind button 606 and a fast-forward button 608s) and not be generated elsewhere on the display. For example, corresponding coils 610A-D corresponding to the media playback control user interface elements can each be driven (e.g., with the same current, or different currents) and the remaining coils corresponding to other regions of the user interface can be un-driven. This haptic feedback (push and/or pull) can indicate to the user where there are user-interactive controls and where there are not user-interactive controls. In some examples (as illustrated in FIG. 6), the play button 602 of the media playback controls can have one direction of force (e.g., a pull force indicated by downward force arrows) and the pause button 604 of the media playback controls can have a different (e.g., opposite) direction of force (e.g., a push force indicated by upward force arrows). In such examples, the direction of the haptic feedback can be indicative of the functionality of the user interface element (or can be used more simply to differentiate between different types of elements). In some examples, a magnetic field gradient can be created or the intensity of the magnetic field adjusted. For example, the media playback controls can include a fast forward button 608 and/or rewind button 606. These buttons can be differentiated by a magnetic field gradient that pulls directionally forward (rightward in the illustration) or backward (leftward in the illustration) to indicate the corresponding functionality of the control. For example, coils 610C corresponding to rewind button 606 can be driven to generate a magnetic field gradient pulling in a reverse (leftward) direction and coils 610D corresponding to fast-forward button 608 can be driven to generate a magnetic field gradient pulling in a forward (rightward) direction. In some instances, the speed of fast-forwarding or rewinding can be reflected in the intensity of the field (or gradient). For example, fast-warding at 2x speed may have a first (e.g., lower) intensity and 4x speed may have a second (e.g., higher) intensity. For example, the driving parameters for the coils may change based on the state of the user interface elements. For example, the intensity of the driving current may be varied depending on the state of the fast-forward and rewind buttons. In some examples, the pause button and play button intensity or direction of current may change depending on the state of the user interface. For example, while media is playing the pause button may have a pull force (and/or a stronger intensity) and the play button a push force (and/or a weaker intensity), whereas while media is paused the play button may have pull force (and/or a stronger intensity) and the pause button a push force (and/or a weaker intensity)).

Regarding Claim 17, Sen teaches the method of claim 14.
Sen further teaches wherein identifying the interactive location includes acquiring the current state from the interface when the interface updates to adapt which of the attracting elements are active (see Figs. 6-8, para. [0046]-[0052] and para. [0060]. The coil array may only be driven while the user interface includes certain user interface elements and only at the location of said user interface elements. For example, the driving parameters for the coils may change based on the state of the user interface elements. Although media playback controls are described as an exemplary user interface including controls, it should be understood that the push force, pull force and/or lateral forces can be implemented for other user interface controls. For example, magnetic fields can be generated for navigation buttons in the user interface (e.g., forward and/or backward buttons in menus, such as in a mail or messaging application). In some examples, the directionality of the magnetic fields can be used to indicate different functionality or the type of functionality of the navigation buttons. In addition, guidance can be provided to assist a user draw straight lines or other shapes (e.g., circles, ellipses, rectangles, etc.) or pictures or logos, etc. that are displayed on the touch screen. FIG. 8 illustrates an example of haptic feedback based on a user interface including a virtual keyboard according to examples of the disclosure. For example, touch screen 800 can include a virtual keyboard 802. While providing input to virtual keyboard 802 using input device 804, for example, the input device can be guided to provide predictive text input. For example, the input device can be pulled toward more commonly used letters in a sequence of letters (e.g., those with high probability of being the intended input) or pushed away from less likely letters (e.g., those with a lower probability of being the intended input). When multiple options are available, the input device may be forced in the direction of the most likely input or in a direction shared by the multiple options. In some examples, the intensity can be a function of the probability of the next input (and therefore also may be based on the string of input characters or previous locations at which virtual keys are actuated). Additionally, moving the input device toward a given character may update the probabilities for the intended input and thereby change which coils are driven and the direction or intensity of the current).

Regarding Claim 18, Sen teaches the method of claim 14.
Sen further teaches wherein activating the at least one corresponding element includes causing the at least one corresponding element to generate an electromagnetic field to attract the interface element (see para. [0039]-[042], para. [0045]-[0046], para. [0052] Driving the one or more coils in the array can generate interactions between the magnetic field(s) generated by the coils and the magnet in an input device that can result in haptic feedback to a user (e.g., a normal pull-force). The coils may be driven to provide pull, push or lateral forces when interacting with displayed user interface control elements (e.g., as illustrated in FIG. 6), to guide an input device in tracing a character (e.g., as illustrated in FIG. 7), or to guide an input device in text entry in a virtual keyboard (e.g., as illustrated in FIG. 8). The direction and magnitude of the current on each coil can be independently controlled to generate the magnetic field(s) (e.g., by the controller in haptic ASIC 570). As illustrated in figure 5B The magnetic fields generated by coils 506A-506F can interact with magnet 510 in stylus 508 to cause push or pull forces. In some examples, a magnetic field gradient can be created or the intensity of the magnetic field adjusted. Figure 6 illustrates media playback controls that include different buttons (602, 604, 606, 608). The play button 602 of the media playback controls can have one direction of force (e.g., a pull force indicated by downward force arrows). While a fast forward button 608 and/or rewind button 606 can be differentiated by a magnetic field gradient that pulls directionally forward (rightward in the illustration) or backward (leftward in the illustration) to indicate the corresponding functionality of the control. For example, coils 610C corresponding to rewind button 606 can be driven to generate a magnetic field gradient pulling in a reverse (leftward) direction and coils 610D corresponding to fast-forward button 608 can be driven to generate a magnetic field gradient pulling in a forward (rightward) direction. In order to generate magnetic fields corresponding to the user interface, the system (e.g., host processor 228 or haptic ASIC 270) may drive coils based on the contents of the user interface (e.g., the existence and location of specific user interface elements for which to provide haptic feedback via the coil array), the state of the user interface elements, and/or the location of stylus 508 with respect to the user interface and its elements), and 
wherein the attracting elements are electromagnets (see para. [0004], para. [0017], para. [0026] and para. [0057]. The inductive coils can be driven to generate a magnetic field (or one or more magnetic fields) that can exert a force on the input device to provide haptic feedback (electromagnets)) and the interface element is formed of a magnetically responsive material (see para. [0004], para. [0039]. The stylus 508 can include a permanent magnet 510 proximate to the tip of stylus 508. Placement of magnet 510 near the tip of stylus 508 can improve the inductive coupling between magnet 510 and coils 506 in the array of coils 504 (as the magnetic field can be a function of the distance between the magnet and the coils)).

Regarding Claim 19, Sen teaches the method of claim 14.
Sen further teaches wherein sensing the direction of movement includes using one or more sensors of the device to detect the interface element and determine the direction of the movement (see Fig. 5B, para. [0021], para. [0028], para. [0037], para. [0039], para. [0045]-[0046] para. [0053]-[0054] and para. [0063]. Computing system 200 can include an integrated touch screen 220 to display images and to detect touch and/or proximity (e.g., hover) events from an object (e.g., finger 203 or active or passive stylus 205) at or proximate to the surface of the touch screen 220. The capacitive coupling between the stylus and the one or more touch nodes can vary based on the proximity of stylus to the one or more touch nodes. A moving stylus 508 including a magnet can induce a current that can be detected in the coils of coil array 504 (e.g., by sensing circuitry in the controller of haptic ASIC 570). The detected currents can be used to determine motion of the input device. These motions could be used in place of or in addition to touch detected of the stylus by the capacitive touch sensing system. In some examples, the detection of touch (during movement) of the input device by the coil array can be compared with the results of touch detection by a capacitive touch sensing system to verify the position detection. In some examples, the currents measured by the coil array can be used along with touch location information from the capacitive touch sensing system to estimate a tilt of the stylus (or verify a tilt of the stylus computed using the capacitive touch sensing system). An offset 1012 can be measured between the first location 1008 of the input device (e.g., indicated by the capacitive touch system) and the second location 1010 of the input device (e.g., indicated by the magnetic field interactions between the magnet and the coil array while the input device is moving). The offset 1012 in position between the first location 1008 and the second location 1010 can be used to estimate the tilt (e.g., angle theta relative to the host device 1002) of the input device. Haptic feedback can be provided to user as push and/or pull forces. In some examples, while the input device remains further from the user interface elements, the intensity can be increased (or decreased), and while the input device moves closer to the user interface elements, the intensity can be decreased (or increased)).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 1:00 PM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        11/21/2022